[Cite as Parks v. Blanchester Bd. of Pub. Affairs, 2021-Ohio-4653.]




JOSHUA PARKS                                            Case No. 2021-00524PQ

        Requester                                       Special Master Jeff Clark

        v.                                              REPORT AND RECOMMENDATION

BLANCHESTER BOARD OF PUBLIC
AFFAIRS, VILLAGE OF BLANCHESTER

        Respondent



        {¶1} The Public Records Act (PRA or Act) requires a public office to make copies
of requested public records available at cost and within a reasonable period of time.
R.C. 149.43(B)(1). The Act is construed liberally in favor of broad access, with any
doubt resolved in favor of disclosure. State ex rel. Hogan Lovells U.S., L.L.P. v. Dept. of
Rehab. & Corr., 156 Ohio St.3d 56, 2018-Ohio-5133, 123 N.E.3d 928, ¶ 12.
R.C. 2743.75 provides an expeditious and economical procedure to resolve public
records disputes in the Court of Claims.
        {¶2} On August 14, 2021, requester Joshua Parks sent an email request to the
records clerk of respondent Village of Blanchester:
        Please send me any and all emails related to Blanchester Board of Public
        Affairs Director Ram Reddy, just send me the copies of his emails, you
        can forward them over to me if that’s easier. Dates (January, 1 2021 to
        current which is August, 14 2021)
        If Ram Reddy is using his personal email for any business, Government,
        or Work use then that would also be available as public records and I
        would like those forwarded to me as well. If you need me to clarify more
        on the record request please let me know.
(Complaint at 3.) The clerk responded that the request was ambiguous and overly broad
and invited Parks to provide the subject matter and time frame of the communications
sought. She attached a copy of the Attorney General’s 2021 Sunshine Law Manual as
Case No. 2021-00524PQ                       -2-     REPORT AND RECOMMENDATION



guidance for revising the request. (Id.) On August 31, 2021 the records clerk advised
the request had been closed for lack of the subject matter of emails sought. (Id. at 2.)
Parks declined to provide that information or otherwise revise the request. (Id.)
       {¶3} On September 14, 2021, Parks filed a complaint pursuant to R.C. 2743.75
alleging denial of access to public records in violation of R.C. 149.43(B). On
September 28, 2021, the Village filed an answer (Response). Following unsuccessful
mediation, the court offered the Village an opportunity to submit additional response by
December 8, 2021. No further pleading has been filed.
       Burden of Proof
       {¶4} The Ohio Public Records Act, R.C. 149.43, is construed liberally in favor of
broad access, with any doubt resolved in favor of disclosure of public records. State ex
rel. Rogers v. Dept. of Rehab. & Corr., 155 Ohio St.3d 545, 2018-Ohio-5111, 122
N.E.3d 1208, ¶ 6. The requester in an action under R.C. 2743.75 bears an overall
burden to establish a public records violation by clear and convincing evidence. Hurt v.
Liberty Twp., 2017-Ohio-7820, 97 N.E.3d 1153, ¶ 27-30 (5th Dist.). The requester bears
an initial burden of production “to plead and prove facts showing that the requester
sought an identifiable public record pursuant to R.C. 149.43(B)(1) and that the public
office or records custodian did not make the record available.” Welsh-Huggins v.
Jefferson Cty. Prosecutor’s Office, 163 Ohio St.3d 337, 2020-Ohio-5371, 170 N.E.3d
768, ¶ 33.
       Ambiguous and Overly Broad Requests
       {¶5} It is “the responsibility of the person who wishes to inspect and/or copy
records to identify with reasonable clarity the records at issue.” State ex rel. Zidonis v.
Columbus State Community College, 133 Ohio St.3d 122, 2012-Ohio-4228, 976 N.E.2d
861, ¶ 21. A request that does not reasonably identify what public records are being
requested may be denied. R.C. 149.43(B)(2). See generally Gupta v. Cleveland, Ct. of
Cl. No. 2017-00840PQ, 2018-Ohio-3475, ¶ 22-29, and cases cited therein. Judicial
Case No. 2021-00524PQ                       -3-     REPORT AND RECOMMENDATION



determination of whether an office has properly denied a request as ambiguous or
overly broad is based on the facts and circumstances in each case. Zidonis at ¶ 26.
       {¶6} In this case, the request is ambiguous and overly broad in multiple,
overlapping ways. First, the request seeks “any and all emails related to” a named
employee for an eight- and one-half month period. “Any and all” is a term of broad and
complete inclusion, rather than one of specification and identification. It includes all
email the employee has sent, received, or was cc’d or bcc’d on. It includes email about
internal employment matters, office-distributed policies, training notices, other
administrative correspondence, personal communications, and even spam messages,
without exception. The Supreme Court has held that a request for “all e-mails sent or
received by” a public official for a six-month period was overly broad and therefore
improper. State ex rel. Glasgow v. Jones, 119 Ohio St.3d 391, 2008-Ohio-4788, 894
N.E.2d 686, ¶ 4-5, 16-19. See also State ex rel. Bristow v. Baxter, 6th Dist. Erie Nos. E-
17-060, E-17-067, E-17-070, 2018-Ohio-1973, ¶ 11-16. As used here, the demand for
“any and all” emails is independently sufficient to render the request ambiguous and
overly broad.
       {¶7} Separately, the broad but vague inclusion of all emails “related to [the
employee]” sweeps in not just email to which the employee was a correspondent but
any other email referring to the employee or referencing office matters with which he is
involved. This is language of expansion and research rather than identification and
clarity. It requires the Village to comb through each office email for any relationship with
the employee rather than retrieve those reasonably identified by subject matter, search
terms, and the like. State ex rel. Dillery v. Icsman, 92 Ohio St.3d 312, 314, 750 N.E.2d
156 (2001). Accord State ex rel. Chasteen v. Ohio Dept. of Rehab. & Corr., 10th Dist.
Franklin No. 13-AP-779, 2014-Ohio-1848, ¶ 23-27; DeCrane v. Cleveland, Ct. of Cl. No.
2018-00358PQ, 2018-Ohio-3651, ¶ 6-7, adopted by DeCrane v. Cleveland, Ct. of Cl.
No. 2018-00358PQ, 2018-Ohio-4363, cited with approval in Barnes v. Cleveland Div. of
Case No. 2021-00524PQ                       -4-     REPORT AND RECOMMENDATION



Records Admin., 2021-Ohio-212, 167 N.E.3d 51, ¶ 43 (8th Dist.). Compare State ex rel.
Kesterson v. Kent State Univ., 156 Ohio St.3d 22, 2018-Ohio-5110, 123 N.E.3d 895,
¶ 23-27 (A request for email is not overly broad if it is reasonably circumscribed by time
period, subject matter, author or sender/recipient, and the like). The special master finds
that the all-encompassing request for any email related to the employee is ambiguous,
overly broad, and fails to reasonably identify the records sought.
      {¶8} An office record kept on an employee’s personal device as the record copy
of email communication can be a public record. See Sinclair Media III v. Cincinnati, Ct.
of Cl. No. 2018-01357PQ, 2019-Ohio-2624, ¶ 5-12 and cases cited therein. However,
Parks’ second request, in the second paragraph of his August 14, 2021 email, is even
broader than the first in demanding personal email “for any business, Government, or
Work use” without identifying particular correspondents, subject matter or even the date
range sought. A request is ambiguous and overly broad when it identifies
correspondents only as belonging to titles, groups, or categories for which research is
required to establish membership. State ex rel. Oriana House, Inc. v. Montgomery, 10th
Dist. Franklin Nos. 04AP-492, 04AP-504, 2005-Ohio-3377, ¶ 9, overturned on other
grounds, 107 Ohio St.3d 1694, 2005-Ohio-6763, 840 N.E.2d 201. Even more so is
Parks’ request that the village research all of an employee’s personal emails to identify
those relating to “any business, Government, or Work use” without identifying the
business, government, or work correspondents involved. The special master finds that
Parks’ second request, for records from the employee’s personal email account, is
ambiguous, overly broad, and does not reasonably identify the records sought.
      Opportunity to Revise an Ambiguous or Overly Broad Request
      When denying an ambiguous or overly broad request, a public office must
      provide the requester with an opportunity to revise the request by
      informing the requester of the manner in which records are maintained by
      the public office and accessed in the ordinary course of the public office’s
      or person’s duties.
Case No. 2021-00524PQ                       -5-     REPORT AND RECOMMENDATION



R.C. 149.43(B)(2). In his August 14, 2021 request, Parks offered: “If you need me to
clarify more on the record request please let me know.” (Complaint at 3.) The Village
informed Parks the request was overly broad and took him up on his offer to clarify by
asking him to provide subject matter and time frame for the emails sought. The Village
further invited Parks to “[p]lease advise if you have any questions.” (Id.) Parks did not
provide any additional information or ask any questions. On August 31, 2021 the village
advised Parks that the request was closed, i.e., denied, for lack of identifying subject
matter. (Id. at 2, Answer at ¶ 3.) Parks apparently took this as a second request for
subject matter and responded: “The matter will be filed in Court of Claims this week. I
prefer the courts to determine what is available to me and what is not at this time.”
(Complaint at 2.) Based on the Village’s invitation to revise the request, its repeated
advice that email could be located based on subject matter, and its repeated urging that
Parks consult the Attorney General’s 2021 Ohio Sunshine Manual for guidance in
crafting a proper request, the special master finds that the Village at least minimally met
the requirements of R.C. 149.43(B)(2) to assist Parks in revising his request.
       {¶9} Under these circumstances, courts have encouraged parties to persevere to
achieve a mutually acceptable resolution of currently deficient records requests. See
State ex rel. Morgan v. Strickland, 121 Ohio St.3d 600, 2009-Ohio-1901, 906 N.E.2d
1105, ¶ 14-19. The General Assembly provides statutory tools to optimize the scope,
speed, format, economy, and delivery of public records. See R.C. 149.43(B)(2), (3), (5),
(6), (7) and (9). The parties are encouraged to cooperate fully in negotiating any future
revision of this request.
       {¶10} The special master finds that Parks’ public records request was not limited
to email identified by a reasonable time period, by topic, or by identified correspondents.
Parks has not proven by clear and convincing evidence that he made a request that
reasonably identified the records sought, and the request is thus unenforceable. This
Case No. 2021-00524PQ                       -6-     REPORT AND RECOMMENDATION



conclusion does not restrict Parks from filing a new public records request that does
reasonably identify the public records sought.
         Conclusion
         {¶11} Upon consideration of the pleadings and attachments, the special master
recommends the court deny the claim for production of records. It is recommended
costs be assessed to requester.
         {¶12} Pursuant to R.C. 2743.75(F)(2), either party may file a written objection
with the clerk of the Court of Claims of Ohio within seven (7) business days after
receiving this report and recommendation. Any objection shall be specific and state with
particularity all grounds for the objection. A party shall not assign as error on appeal the
court’s adoption of any factual findings or legal conclusions in this report and
recommendation unless a timely objection was filed thereto. R.C. 2743.75(G)(1).




                                           JEFF CLARK
                                           Special Master

Filed December 22, 2021
Sent to S.C. Reporter 1/21/22